DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
2.	Claims 3, 4, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2019/0021007 A1 to Zhou et al (Zhou), in view of Publication No.: US 2018/0124858 A1 to Gan et al. (Gan).	
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to Claims 1, 9 and 17, Zhou discloses a spatial reuse transmission apparatus on a second access point (AP) side, comprising: 
a transceiver (Fig. 13, ‘transceiver 1335’) receive a radio frame sent by a first AP (‘in order to identify all BSSIDs and/or color codes in the area of the BSS, the STAs in the BSS may report information about the BSSIDs and/or color codes of received frames to the AP’, ¶ 0047), wherein the radio frame comprises identification information used to instruct the second AP to perform spatial reuse during uplink data transmission performed by at least one first station (STA) associated with the first AP (‘receiving, by a see also Fig. 14 and ¶s 0151-0154).
Zhou does not expressly disclose send, based on the identification information, a downlink frame to at least one second STA associated with the second AP.
However, Gan discloses send, based on the identification information, a downlink frame to at least one second STA associated with the second AP (‘if the trigger frame includes a temporary identifier that is allocated by the AP to each available sub channel, the association acknowledgement information includes a MAC address of one or more second STA, so that each second STA determines that the association acknowledgement information is acknowledgement information sent by the AP to the second STA and uses a temporary identifier of a corresponding available sub channel as a first AID of the second STA’, ¶ 0010). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘send, based on the identification information, a downlink frame to at least one second STA associated with the second AP’ as disclosed by Gan into Zhou so as to effectively provide an association establishment for wireless devices to ensure communication reliability in wireless communication system, Gan ¶ 0006.
Claims 7, 15 and 20, Zhou further discloses wherein the identification information is an association identifier of the second AP, or a MAC address of the second AP, or an ID of the second AP (‘one or more parameters of the second AP, the one or more parameters comprising at least one of a color parameter for the second AP or an identifier for the second AP’, ¶ 0006).
As to Claims 8 and 16, Gan further discloses wherein the radio frame further comprises resource allocation information used to indicate a resource unit that carries the downlink frame (‘usually, the trigger frame broadcast by the AP may indicate, by using a resource allocation indication bit, which STAs transmit data on which available subchannels, or may indicate, by using a resource allocation indication bit, which available subchannels are used by the multiple first STAs by means of random access, so that the multiple first STAs contend for an available sub channel by using a random backoff algorithm’, ¶ 0143).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 9.

5.	Claims 2, 5, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Gan and further in view of Publication No.: US 2017/0294992 A1 to Chu et al. (Chu).	
As to Claims 2 and 10, Gan further discloses wherein the downlink frame is a second trigger frame used to trigger the at least one second STA to send an uplink frame to the second AP (‘if the trigger frame includes a temporary identifier that is allocated by the AP to each available sub channel, the association acknowledgement information includes a MAC address of one or more second STA, so that each second 
Zhou in view of Gan do not expressly disclose wherein the radio frame further comprises a spatial reuse parameter (SRP) that is used by the second AP to determine a transmit power of the downlink frame, and further used by the at least one second STA to determine a first maximum transmit power of the at least one second STA.
However, Chu discloses wherein the radio frame further comprises a spatial reuse parameter (SRP) that is used by the second AP to determine a transmit power of the downlink frame, and further used by the at least one second STA to determine a first maximum transmit power of the at least one second STA (Fig. 9, ‘in some scenarios, a client station 154 provides spatial reuse parameters to the AP 114 in the control subfield 900 in a data frame, management frame, or control frame, and thus spatial reuse is supported without new frame definitions specific to spatial reuse. The AP 114 utilizes the spatial reuse parameters for simultaneous PPDU transmissions from neighbor BSSs during a TXOP. In other scenarios, the AP 114 provides spatial reuse parameters to client stations 154 and APs in neighbor BSSs in the control subfield 900.  The AP 114 estimates a path loss between the AP 114 and the client station STA2. Based on the path loss, the AP 114 utilizes a transmission power for PPDUs to a client station STA1 so that the transmission power, minus the path loss, is less than the tolerance to interference during reception of the client station STA2. By adjusting the transmission power, the AP 114 can transmit PPDUs to the client station STA1 simultaneously with 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the radio frame further comprises a spatial reuse parameter (SRP) that is used by the second AP to determine a transmit power of the downlink frame, and further used by the at least one second STA to determine a first maximum transmit power of the at least one second STA’ as disclosed by Chu into Zhou in view of Gan so as to effectively control sub-channel availability for uplink (UL) multi-user (MU) transmission in wireless communication system, Chu ¶ 0005.
As to Claims 5, 13 and 18, Zhou in view of Gan do not expressly disclose wherein the radio frame further comprises a spatial reuse parameter (SRP) used by the second AP to determine a transmit power of the downlink frame.
However, Chu discloses wherein the radio frame further comprises a spatial reuse parameter (SRP) used by the second AP to determine a transmit power of the downlink frame (Fig. 9, ‘the transmission power subfield 920 indicates a transmission power of the PPDU that carries the control subfield 900. The interference tolerance subfield 922 indicates a tolerance to interference during reception of PPDUs at the client station 154 that transmits the control subfield 900. The BSS color subfield 924 identifies the AP 114 with which the client station 154 is associated. The spatial reuse parameters provided by subfields 920, 922, and 924 allow for improved utilization of OFDM channels and power saving by early identification of signals from overlapping BSSs and interference management’, ¶ 0079).
Chu into Zhou in view of Gan so as to effectively control sub-channel availability for uplink (UL) multi-user (MU) transmission in wireless communication system, Chu ¶ 0005.

6.	Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Gan and further in view of Publication No.: US 2019/0090140 A1 to Bahr, John C (Bahr).
As to Claims 6, 14 and 19, Gan further discloses the STA is associated with the first AP, the identification information is an association identifier AID of the STA (‘the association acknowledgement information includes a token identifier of one or more second STA and a first association identifier AID that is allocated by the AP to the second STA, so that the second STA obtains the first AID according to the token identifier, where the second STA is a first STA corresponding to the association request message successfully received by the AP’, ¶ 0039).
Zhou in view of Gan do not expressly disclose wherein when the second AP is a fronthaul AP of a second multi-AP device, the first AP is a fronthaul AP of a first multi-AP device, the first multi-AP device is a parent node of the second multi-AP device, the at least one second STA is a backhaul STA of the second multi-AP device.
However, Bahr discloses wherein when the second AP is a fronthaul AP of a second multi-AP device, the first AP is a fronthaul AP of a first multi-AP device, the first see abstract)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein when the second AP is a fronthaul AP of a second multi-AP device, the first AP is a fronthaul AP of a first multi-AP device, the first multi-AP device is a parent node of the second multi-AP device, the at least one second STA is a backhaul STA of the second multi-AP device’ as disclosed by Bahr into Zhou in view of Gan so as to effectively facilitate backhaul communication between Access Points (Aps) in wireless communication system, Bahr ¶ 0005.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463